internal_revenue_service number release date index number ------------------- ----------------------------- ------------------------------------------ ----------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------------- telephone number -------------------- refer reply to cc corp plr-140303-08 date date legend distributing ------------------------------------------------------------------- ---------------------------------------------------------- ----------------------- controlled ------------------------------------------------------------------- ---------------------------------------------------------- -------------------------- sub ----------------------------------------------------------------- ---------------------------------------------------------- -------------- sub ----------------------------------------------------------------- ---------------------------------------------------------- -------------------------- llc ---------------------------------------------------------------------------------- ---------------------------------------------------------- ---------------------------------------------------------- business a business b business c business d agreement ----------------------------- -------------------- ------------------------ ------------------------------------- -------------------------------------- plr-140303-08 agreement -------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- state x state y date date date year year a b c d e f g h i j k l m n ------------ ----------- ---------------------- -------------------------- -------------------------- ------ ------ ------------------------ --- ---------------------------------- ------------ ----- ----------- -------------- ------------ ----- --------- -- --- --- -- plr-140303-08 dear -------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the split-off described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing a closely held state x corporation is the common parent of an affiliated_group that files a consolidated_return for federal_income_tax purposes distributing has outstanding one class of common_stock the distributing common_stock that is held by a shareholders the shareholders all of the shareholders are employees of distributing or an affiliate certain shareholders not including participating and nonparticipating shareholders as defined below hold options to acquire additional shares of distributing common_stock distributing has historically entered into agreement with each shareholder to provide for the repurchase of all distributing common_stock held by the shareholder upon termination of the shareholder’s employment for any reason voluntary or involuntary with or without cause distributing wholly owns sub sub and llc each of which is a holding_company for direct and indirect domestic and foreign operating subsidiaries sub and sub are state y corporations and llc is a state y single-member limited_liability_company that is disregarded as an entity separate from distributing under sec_301_7701-3 sub and its direct and indirect domestic and foreign subsidiaries the business a entities are engaged in business a llc and its direct and indirect domestic and foreign subsidiaries the business b entities are engaged in business b sub and its direct plr-140303-08 and indirect domestic and foreign subsidiaries are engaged in business c distributing directly engages in business d and indirectly engages in business a business b and business c through domestic and foreign members of its separate_affiliated_group the distributing sag as defined in sec_355 the distributing group business a business c and business d are referred to herein as the ------ businesses the financial information submitted by distributing indicates that business a conducted by the business a entities and business b conducted by the business b entities each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years business b has a highly centralized single-market shorter-term focus while the rest of distributing’s businesses are generally highly decentralized broadly diversified and focused on the longer term this has resulted in disputes among the shareholders over how distributing should operate manage and grow its businesses the managers of business a business a management and the managers of business b business b management attempted to neutralize these disputes in year by transferring the business b entities and managerial control of these entities to llc in connection with this restructuring distributing and llc entered into agreement under which llc is required to make an annual payment to distributing equal to a stated percentage of the audited after-tax earnings_of business b the required_distribution llc has made the required_distribution for each year since year for year the stated percentage will be b percent and the required_distribution is expected to be c llc anticipates approving the year required_distribution before step iv of the transactions proposed below but not funding the payment until after-tax earnings_of business b for year have been audited business a management and business b management now believe that the adverse effects of their differing business philosophies can be eliminated only if llc and the business b entities are completely separated from distributing following such a separation each management group will be able to focus solely on its business undistracted by the continuing need to reconcile divergent views on business operation proposed transactions for what are represented to be valid business reasons distributing controlled llc and the members of business b management that are shareholders the participating shareholders have proposed and partially undertaken the following transactions the proposed transactions i on date distributing formed controlled as a state x corporation plr-140303-08 ii iii iv v on or before date the business b entities will declare cash dividends payable to llc for use by llc in making the year required_distribution llc will then approve payment of the year required_distribution to distributing on or before date once the year after-tax earnings_of business b have been audited which is expected to occur after the split-off described below in step v llc will transfer the year required_distribution to distributing it is expected that distributing will use part of the year required_distribution to pay creditors and redeem the nonparticipating shareholders described below in step vi effective on date one or more of the business b entities will distribute to llc an amount of cash in addition to the year required_distribution described above in step ii and llc will distribute the cash to distributing the amount distributed will equal the estimated difference between the fair_market_value of the distributing common_stock held by the participating shareholders and the fair_market_value of llc such difference the estimated amount the actual difference between the fair_market_value of the participating shareholders’ distributing common_stock and the fair_market_value of llc will be determined as of date after the split-off described below in step v the valuation equalization amount distributing or controlled as the case may be then will transfer cash to the other in an amount equal to the difference between the valuation equalization amount and the estimated amount the true-up payment it is expected that distributing will use part of the estimated amount and or the true-up payment to pay creditors and redeem the nonparticipating shareholders described below in step vi also effective date but after step iii distributing will transfer all of the member interests in llc and therefore all of distributing’s interest in business b to controlled in exchange for controlled stock the controlled common_stock and the assumption by controlled of related liabilities the contribution immediately after the contribution distributing will distribute all of the controlled stock to the participating shareholders in exchange for all of their distributing common_stock the split-off plr-140303-08 vi vii immediately after the split-off and pursuant to the terms of agreement distributing will redeem all of the distributing common_stock owned by each business b employee that is a shareholder but is not a participating shareholder the nonparticipating shareholders in exchange for an amount of cash approximately equal to the fair_market_value of the nonparticipating shareholder’s distributing common_stock the restrictive stock_redemption also immediately after the split-off controlled will redeem from each participating shareholder an amount of controlled common_stock that will result in each participating shareholder holding controlled common_stock having a fair_market_value of d the post-split-off redemption concurrent with the post-split-off redemption or shortly thereafter it is expected that an employee of business b will contribute d to controlled in exchange for an e percent stock interest in controlled the post-split-off exchange viii after the post-split-off redemption and the post-split-off exchange controlled will engage in a tax-free recapitalization under sec_368 the recapitalization pursuant to the recapitalization the shares of controlled common_stock outstanding after the post-split-off redemption and post- split-off exchange will be converted into f shares of controlled class a common_stock class a stock and g shares of controlled founders common_stock founders stock with each share of class a stock and founders stock having a fair_market_value of h other than the right of the holders of founders stock to elect i members to the controlled board_of directors there will be no differences in voting rights rights to distributions or rights upon liquidation between the class a stock and the founders stock both classes will be subject_to certain restrictions on transfer and disposition ix after the recapitalization it is expected that an additional j shares of class a stock will be sold to k controlled employees at a price of h per share the employee class a purchase the employee class a purchase and any subsequent similar offerings would be undertaken to raise capital for controlled’s operations and to provide controlled’s employees with an additional interest in controlled taking all of these current and future offerings of class a stock into account the taxpayer does not anticipate that stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation will acquired by any person or persons plr-140303-08 in connection with the proposed transactions distributing and controlled have entered into a transition agreement relating to insurance software licenses and information_technology support the transition agreement that among other things i provides access to certain software equipment ii provides for continuing electronic mail services and the forwarding of all electronic mail to the intended recipient iii establishes a website strategy to notify potential customers of the transition and iv provides for the use by controlled of certain domain names most services under the transition agreement will terminate within l months after the split-off but some will continue for up to m months in addition distributing and controlled will enter into agreements that i permit controlled and the business b entities to use the company name for the m months immediately following the split-off and ii prevent distributing and controlled from competing with each other in defined markets for a period not to exceed n years with very limited exceptions the business agreements payments made under the transition agreement will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no payments will be made under the business agreements representations distributing makes the following representations regarding the proposed transactions a b c d pursuant to agreement llc would be obligated to make the required_distribution at the same time and in the same amount regardless of the contribution or the split-off or any other aspect of the proposed transactions any indebtedness owed by controlled or any entity controlled directly or indirectly by controlled to distributing or any entity controlled directly or indirectly by distributing after the split-off will not constitute stock_or_securities the fair_market_value of the controlled common_stock received by each participating shareholder will be approximately equal to the fair_market_value of the distributing common_stock surrendered by such shareholder in the split-off the cash received by each nonparticipating shareholder in the restrictive stock_redemption will be approximately equal to the fair_market_value of the distributing common_stock surrendered by such shareholder plr-140303-08 e f g h no part of the consideration distributed by distributing will be received by a shareholder as a creditor an employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of business a conducted by the business a entities that are members of the distributing separate_affiliated_group sag as defined in sec_355 and on behalf of business b conducted by the business b entities that are members of the distributing sag and will be members of the controlled sag following the contribution is representative of the present operations of each business and there have been no substantial operational changes in either business since the date of the last financial statements submitted the business a entities and the business b entities are affiliated with distributing in a manner that satisfies sec_1504 without regard to sec_1504 immediately after the split-off the business a entities will continue to be affiliated with distributing in this manner and the business b entities will be affiliated in this manner with controlled neither business a conducted by members of the distributing sag nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the split-off in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the split-off the business a entities will have been the principal owners of the goodwill and significant assets of business a and they will continue to be the principal owners following the split-off neither business b conducted by members of the distributing sag and to be conducted by the controlled sag following the split-off nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the split-off in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the split-off the business b entities will have been the principal owners of the goodwill and significant assets of business b and they will continue to be the principal owners following the split-off i following the split-off distributing will continue the active_conduct of business a through the business a entities independently and with its separate employees plr-140303-08 j k l m n o p following the split-off controlled will continue the active_conduct of business b through the business b entities independently and with its separate employees the split-off is being carried out for the following corporate business_purpose to improve management fit and focus for both businesses a and business b by avoiding ongoing disagreements relating to the management of the distributing group’s businesses that have hindered the operation and growth of the ------ businesses and business b the split-off is motivated in whole or substantial part by this corporate business_purpose the split-off will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both for purposes of sec_355 immediately after the split-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the split-off for purposes of sec_355 immediately after the split-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the split-off or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the split-off the total adjusted_basis of the assets that will be transferred to controlled in the contribution will equal or exceed the sum of i the total liabilities to be assumed as determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled and transferred to distributing’s creditors in connection with the reorganization the liabilities to be assumed as determined under sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred plr-140303-08 q r s t u v the total fair_market_value of the assets transferred to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange distributing will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the split-off no intercorporate debt will exist between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing at the time of or after the split-off other than intercompany loans or obligations that have arisen or will arise between the parties under the transition agreement or in the ordinary course of business immediately before the split-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further subject_to adjustments for amounts paid after the split-off by controlled or distributing in connection with the true-up payment any excess_loss_account distributing may have in the controlled stock or in the stock of any controlled subsidiary will be included in income immediately before the split-off see sec_1_1502-19 at the time of the split-off distributing will not have an excess_loss_account in the stock of controlled or in the stock of any controlled subsidiary apart from payments or the absence thereof under the business agreement s payments made in connection with all continuing transactions between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length w no two parties to the split-off are investment companies as defined in sec_368 and iv plr-140303-08 x y each of the offerings of class a stock to employees of controlled is or may be part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the split-off taking all of these current and future offerings into account stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation will not be acquired by any person or persons immediately after the transaction as defined in sec_355 either no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 z the recapitalization will qualify as a tax-free reorganization under sec_368 rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the split-off will be a reorganization under sec_368 distributing and controlled will each be a party to the reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 plr-140303-08 no gain_or_loss will be recognized by distributing on the distribution of the controlled common_stock in the split-off sec_361 and no gain_or_loss will be recognized by any participating shareholder on the split-off sec_355 the aggregate basis of the controlled common_stock in the hands of each participating shareholder immediately after the split-off will equal the aggregate basis of the distributing common_stock surrendered in exchange therefor sec_358 the holding_period of the controlled common_stock received by each participating shareholder in the split-off will include the holding_period of the distributing common_stock surrendered in exchange therefor provided that the distributing common_stock was held as a capital_asset on the date of the split-off sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 following the split-off controlled will not be a successor of distributing for purposes of sec_1504 therefore controlled and its direct and indirect subsidiaries that are includable corporations under sec_1504 and satisfy the ownership requirements of sec_1504 will be members of an affiliated_group_of_corporations entitled to file a consolidated federal_income_tax return with controlled as the common parent the true-up payment made between distributing and controlled that i will arise for a taxable_period ending on or before the split-off or for a taxable_period beginning before and ending after the split-off and ii will not become fixed and ascertainable until after the split-off will be treated as occurring before the split-off cf 344_us_6 revrul_83_73 c b the required_distribution the estimated amount and the true-up payment will each be a distribution_of_property made by the business b entities to distributing with respect to the stock of the business b entities prior to the contribution sec_301 and sec_1_1502-13 plr-140303-08 caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i ii iv whether the split-off satisfies the business_purpose requirement of sec_1_355-2 whether the split-off will be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both iii whether the split-off will be part of a plan or series of related transactions under sec_355 and the tax treatment of the restrictive stock_redemption the post-split-off redemption the post-split-off exchange or the employee class a purchase procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate cc
